1. Although counsel expressly abandons the general grounds of the motion for new trial, we have nevertheless examined the evidence and find that the alleged female victim testified that the accused committed the offense of rape upon her as alleged in the indictment, and her testimony is corroborated. The verdict of guilty without a recommendation is supported by the evidence, and there is no merit in the general grounds.
2. The one special ground of the motion for new trial excepts to the ruling admitting in evidence a signed confession of the accused, over the objection that it amounted to requiring the accused to give evidence against himself, in violation of the State and Federal Constitutions and particularly the fourteenth amendment of the Federal Constitution, in that the accused was incarcerated at the time and signed the confession under threats or duress. This ground sets forth in full the testimony of two witnesses to the confession, both of whom testified that it was freely and voluntarily made, without being induced by any hope of reward or fear of punishment, and that it was written exactly as dictated by the accused. The document was not subject to the objection interposed, and the court did not err in overruling the objection and admitting the confession in evidence. Code, § 38-411; Claybourn v.  State, 190 Ga. 861 (11 S.E.2d 23); Bryant v. State,  191 Ga. 686 (13 S.E.2d 820).
Judgment affirmed. All the Justicesconcur.
                      No. 15603. NOVEMBER 13, 1946.